DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Four double patenting rejections are set forth below.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,626,198 B2 in view of Japanese Patent Application Laid-open Publication No. 2012-093396 A1 (herein “Mizuno”). The attached computer-generated English translation of Mizuno is referred to herein. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1 and 12-13: US ‘198 claims a composition comprising a monomer according to the presently recited chemical formulas (see formulas (I)-(II) in claim 1 of US ‘198, and claim 9 of US ‘198). US ‘198 further claims compositions comprising a palladium procatalyst such as those presently recited (see claim 13 of US ‘198). US ‘198 further claims compositions comprising a photo activator corresponding to the presently recited photoacid generator (see claim 14 of US ‘198).
US ‘198 does not specifically claim a composition comprising a combination of the aforementioned components and a photosensitizer.
Mizuno describes photopolymerizable compositions for various applications (see ¶¶ [0002] and [0085]). Mizuno discloses that the composition may contain a sensitizer such as the presently recited thioxanthones to improve the radical generation efficiency of the radical initiator (see ¶¶ [0147]-[0148]).
One of ordinary skill in the art would have been motivated to include a photosensitizer in the compositions claimed by US ‘198 in order to improve the radical generation efficiency of the radical initiator (activator). It would have been obvious to one of ordinary skill in the art to have included one of the thioxanthones sensitizers described by Mizuno in the compositions claimed by US ‘198.
Because the compositions suggested by US ‘198 and Mizuno contain the same components as the presently recited compositions, there is a reasonable basis to conclude that the compositions suggested by US ‘198 and Mizuno would possess the same properties as the claimed compositions, including the property that they are in the form of a clear liquid at room temperature.
The further limitations of present claims 2-11 and 14-20 are adequately set forth in claims 2-11 and 14-20 of US ‘198.

Claims 1-9, 11-13, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application no. 17/137,518. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1: US ‘518 claims a composition comprising a monomer according to the presently recited chemical formulas (see component a) of claim 1 and claims 8-10 of US ‘518); a palladium procatalyst (see component b) of claim 1 of US ‘518); a photoacid generator (see component c) of claim 1 of US ‘518); and a photosensitizer (see component d) of claim 1 of US ‘518).
Because the compositions claimed by US ‘518 contain the same components as the presently recited compositions, there is a reasonable basis to conclude that the compositions claimed by US ‘518 would possess the same properties as the claimed compositions, including the property that they are in the form of a clear liquid at room temperature. Claims 8-10 of US ‘518 therefore read on present claim 1 in an anticipatory manner.
As to claim 2: US ‘518 further claims a composition comprising two different monomers (see claim 3 of US ‘518). US ‘518 does not specifically claim a composition comprising two of the monomers of claims 8-10 cited above. In light of the recitation of suitable monomers in claims 8-10 of US ‘518, one of ordinary skill in the art would have been motivated to make the compositions according to the claims of US ‘518 which contain the monomers of claims 8-10 of US ‘518. It would have been obvious to one of ordinary skill in the art to have made the compositions claimed by US ‘518 containing two monomers, wherein the monomers are according to those recited in claims 8-10 of US ‘518.
The further limitations of present claims 3-9, 11-13, 16-17 are adequately set forth in claims 4-6, 9, 12, 14, 16-17 of US ‘518.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 11-13, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application no. 17/137,497. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1: US ‘497 claims a composition comprising a monomer according to the presently recited chemical formulas (see the first component a) of claim 1 and claims 9-10 of US ‘497); a palladium procatalyst (see the first component b) of claim 1 of US ‘497); a photoacid generator (see the second component a) of claim 1 of US ‘497); and a photosensitizer (see the second component b) of claim 1 of US ‘497).
Because the compositions claimed by US ‘497 contain the same components as the presently recited compositions, there is a reasonable basis to conclude that the compositions claimed by US ‘497 would possess the same properties as the claimed compositions, including the property that they are in the form of a clear liquid at room temperature. Claims 9-10 of US ‘497 therefore read on present claim 1 in an anticipatory manner.
As to claim 2: US ‘497 further claims a composition comprising two different monomers (see claim 3 of US ‘497). US ‘497 does not specifically claim a composition comprising two of the monomers of claims 9-10 cited above. In light of the recitation of suitable monomers in claims 9-10 of US ‘497, one of ordinary skill in the art would have been motivated to make the compositions according to the claims of US ‘497 which contain the monomers of claims 9-10 of US ‘497. It would have been obvious to one of ordinary skill in the art to have made the compositions claimed by US ‘497 containing two monomers, wherein the monomers are according to those recited in claims 9-10 of US ‘497.
The further limitations of present claims 3-9, 11-13, 16-17 are adequately set forth in claims 4-7, 9-10, 13, 15, 17-18 of US ‘497.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-5, 8-9, 12-13, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application no. 17/341,850. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1: US ‘850 claims a composition comprising a monomer according to the presently recited chemical formulas (see component c) of claim 1 and claims 8-9 of US ‘850); a palladium procatalyst (see component b) of claim 1 of US ‘850); a photoacid generator (see component a) of claim 1 of US ‘850); and a photosensitizer (see component m) of claim 1 of US ‘850).
Because the compositions claimed by US ‘850 contain the same components as the presently recited compositions, there is a reasonable basis to conclude that the compositions claimed by US ‘850 would possess the same properties as the claimed compositions, including the property that they are in the form of a clear liquid at room temperature. Claims 8-9 of US ‘850 therefore read on present claim 1 in an anticipatory manner.
As to claim 2: US ‘850 further claims a composition comprising two different monomers (see claim 3 of US ‘850). US ‘850 does not specifically claim a composition comprising two of the monomers of claims 8-9 cited above. In light of the recitation of suitable monomers in claims 8-9 of US ‘850, one of ordinary skill in the art would have been motivated to make the compositions according to the claims of US ‘850 which contain the monomers of claims 8-9 of US ‘850. It would have been obvious to one of ordinary skill in the art to have made the compositions claimed by US ‘850 containing two monomers, wherein the monomers are according to those recited in claims 8-9 of US ‘850.
The further limitations of present claims 3-5, 8-9, 12-13, 16-17 are adequately set forth in claims 4-6, 9-10, 13-14, and 16-17 of US ‘850.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11, and 16-17 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by WO 2018/129121 A1 (herein “Rhodes”)
As to claims 1 and 9-11: Rhodes describes a composition (see Example 4 at p. 38, ll. 5-12) comprising a monomer according to the presently recited chemical formula (see NBEtOPhPh and PENB); a palladium procatalyst (see Pd785 and palladium bis(tricyclohexylphosphine)diacetate at p. 36, l. 32); a photoacid generator (see Rhodorsil 2074 and tolylcumyliodonium tetrakis(pentafluorophenyl)borate at p. 36, ll. 30-31); and a photosensitizer (see CPTX and 1-chloro-4-propoxythioxanthone at p. 37, ll. 4-5). The mixture forms a clear solution (see p. 38, l. 9), and because no particular temperature modification is described, the mixture appears to be formed at the temperature of the room in which it is prepared.
As to claim 2: The cited composition of Rhodes comprises two monomers according to the presently recited chemical formula (see NBEtOPhPh and PENB). Because the mixture is said to form a clear solution (see p. 38, l. 9), the monomers appear to be miscible.
As to claims 3-4: The cited monomers are present in a molar ratio of 10:90 (see p. 37, l. 14).
As to claims 5-7: The cited composition of Rhodes forms a hard solid polymeric material when photolyzed and heated to 100 °C (see p. 38, ll. 11-12). Rhodes does not specifically disclose that the material is transparent. Because Rhodes’ composition contains the same materials as the presently recited composition, and further because Rhodes discloses that the composition according to the disclosed invention forms a substantially transparent film when polymerized (see p. 33, ll. 1-3), there is a reasonable basis to conclude that Rhodes’ material would possess the same properties as the claimed compositions, including the property that it forms an object with the same transparency.
As to claim 8: Rhodes further discloses that the composition according to the disclosed invention forms a substantially transparent film when polymerized (see p. 33, ll. 1-3) and that such films are useful for making optoelectronic devices (see p. 35, ll. 20-21). The cited composition of Rhodes is therefore considered to be capable of forming a film in the manner presently recited.
As to claims 16-17: The present claims recite a “kit” which does not refer to any structural characteristics that would distinguish the recited compositions from the cited composition of Rhodes. The cited composition of Rhodes is therefore considered to fall within the scope of the recited kit.

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Rhodes.
As to claims 12-13: The discussion set forth above regarding Rhodes with respect to base claim 1 incorporated here by reference. As set forth above, Rhodes describes a composition according to base claim 1, including the sensitizer 1-chloro-4-propoxythioxanthone.
Rhodes further (more generally) discloses that the compositions may comprise various sensitizers such 2- and 4-isopropylthioxanthone (see p. 31, ll. 3-14) to facilitate the formation of the activator.
Rhodes does not specifically describe a composition comprising the aforementioned components as well as one of the presently recited sensitizers.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B).
In the present case, it is evident from the discussion above that Rhodes describes a composition which differs from the claimed composition by the substitution of 2- or 4-isopropylthioxanthone for the sensitizer CPTX. As is also evident from the discussion above, the substituted sensitizers and their functions as such were known in the art. One of ordinary skill in the art could have substituted the sensitizers by ordinary mixing during the preparation of the compositions, and the results of the substitution (a sensitized activator) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted 2- or 4-isopropylthioxanthone for CPTX in the cited composition of Rhodes, thereby arriving at the presently claimed invention.

As to claims 14-15 and 18-19: The discussion set forth above regarding Rhodes with respect to base claim 1 incorporated here by reference. As set forth above, Rhodes describes a composition according to base claim 1, including the monomers NBEtOPhPh and PENB; the procatalyst palladium bis(tricyclohexylphosphine)diacetate; and  the sensitizer 1-chloro-4-propoxythioxanthone.
Rhodes further (more generally) discloses that the compositions may comprise various sensitizers such 2- and 4-isopropylthioxanthone (see p. 31, ll. 3-14) to facilitate the formation of the activator.
Rhodes does not specifically describe a composition comprising the aforementioned components as well as one of the presently recited sensitizers.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B).
In the present case, it is evident from the discussion above that Rhodes describes a composition which differs from the claimed composition by the substitution of 2- and 4-isopropylthioxanthone for the sensitizer CPTX. As is also evident from the discussion above, the substituted sensitizers and their functions as such were known in the art. One of ordinary skill in the art could have substituted the sensitizers by ordinary mixing during the preparation of the compositions, and the results of the substitution (a sensitized activator) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted 2- and 4-isopropylthioxanthone for CPTX in the cited composition of Rhodes, thereby arriving at the presently claimed invention.

Claims 1, 5-13, and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2006/0041093 A1 (herein “Ravikiran”) in view of Japanese Patent Application Laid-open Publication No. 2012-093396 A1 (herein “Mizuno”). The attached computer-generated English translation of Mizuno is referred to herein.
As to claims 1 and 9-13: Ravikiran describes compositions comprising norbornene monomers (e.g. see ¶ [0070]-[0071]) such as decyl norbornene; a palladium procatalyst such as bis(tricyclohexylphosphine) palladium(II) bis(acetate) (see ¶ [0091]); and a photoacid generator (see ¶ [0082], and the example of a photoacid generator Rhodorsil 2074 in Table 9).
Ravikiran does not disclose the presently recited photosensitizer.
Mizuno describes photopolymerizable compositions for various applications (see ¶¶ [0002] and [0085]). Mizuno discloses that the composition may contain a sensitizer such as the presently recited thioxanthones for lengthening the photosensitive wavelength (see ¶¶ [0147]-[0148]).
One of ordinary skill in the art would have been motivated to include a photosensitizer in the compositions of Ravikiran in order to lengthen the photosensitive wavelength of the compositions. It would have been obvious to one of ordinary skill in the art to have included one of the thioxanthones sensitizers described by Mizuno in the compositions of Ravikiran.
Because the compositions suggested by Ravikiran and Mizuno contain the same components as the presently recited compositions, there is a reasonable basis to conclude that the compositions suggested by Ravikiran and Mizuno would possess the same properties as the claimed compositions, including the property that they are in the form of a clear liquid at room temperature.
As to claims 5-7: Because the compositions suggested by Ravikiran and Mizuno contain the same components as the presently recited compositions, there is a reasonable basis to conclude that the compositions suggested by Ravikiran and Mizuno would possess the same properties as the claimed compositions, including the property that they form an object having the same transparency when photolyzed and heated.
As to claim 8: Ravikiran further discloses that the compositions are useful for making films (see ¶ [0047]).
As to claims 16-17: The present claims recite a “kit” which does not refer to any structural characteristics that would distinguish the recited compositions from the cited composition of Rhodes. The cited composition of Rhodes is therefore considered to fall within the scope of the recited kit.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764